       Case 1:18-cr-00759-RMB Document 113 Filed 02/26/20 Page 1 of 11   1
     K2BTMOOC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                18 CR 759 (RMB)

5    JAMES MOORE,

6                     Defendant.

7    ------------------------------x

8                                                  New York, N.Y.
                                                   February 11, 2020
9                                                  9:30 a.m.

10
     Before:
11
                            HON. RICHARD M. BERMAN,
12
                                                   District Judge
13

14                                 APPEARANCES

15   GEOFFREY S. BERMAN
          United States Attorney for the
16        Southern District of New York
     VLADISLAV VAINBERG
17        Assistant United States Attorney

18   TARTER, KRINSKY & DROGIN
          Attorneys for Defendant
19   MICHAEL GRUDBERG

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00759-RMB Document 113 Filed 02/26/20 Page 2 of 11        2
     K2BTMOOC

1              (Defendant not present)

2              THE COURT:    I take it Mr. Moore is not here; probably

3    too late notice or something to get him, but I think that's

4    fine.   I just wanted to get a status from you all.

5              MR. VAINBERG:    Yes, your Honor.     Just at the outset,

6    the government would like to apologize for not having Mr. Moore

7    produced today.

8              THE COURT:    It's no problem.

9              MR. VAINBERG:    There was a failure on our part.         We

10   understand he could be made available at 4 o'clock, but we're

11   able to proceed.    And I know Mr. Grudberg had some

12   conversations last night about proceeding here today.

13             THE COURT:    So is it okay, counsel, to waive his

14   appearance?

15             MR. GRUDBERG:    As I said to Mr. Vainberg, your Honor,

16   I did reach out on Corrlinks to see if I could get a waiver of

17   today's appearance from Mr. Moore.       Unfortunately, I don't have

18   a simple answer to that, but as I said to Mr. Vainberg, what it

19   adds up to is so long as the Court is not taking any action

20   today and we're just providing the update I think the Court is

21   interested in, then I'm prepared to proceed.

22             THE COURT:    What is Corrlinks?

23             MR. GRUDBERG:    It's I think a commercial name for the

24   email vendor both for counsel and for family members that the

25   inmate can sign up for.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00759-RMB Document 113 Filed 02/26/20 Page 3 of 11    3
     K2BTMOOC

1               THE COURT:   So that is always -- that means that the

2    inmate can always have contact with you and/or family by email?

3               MR. GRUDBERG:   I won't bore with you the flies in that

4    ointment; sometimes you don't get the alerts from the system

5    when the client emails you.       It is not a privileged email

6    system for purposes of counsel, but it's a relatively 24-hour

7    communication system.

8               THE COURT:   And is it privileged for family?       I'm

9    curious.

10              MR. GRUDBERG:   I don't think there's any

11   confidentiality that attaches to it for any user.          You get

12   those warnings when you sign on.       You can arrange -- if time

13   permits, arrange for a privileged call through a counselor, but

14   it's best not to use Corrlinks for truly privileged

15   communications.

16              THE COURT:   And Corrlinks -- first I'm hearing it,

17   actually; long time, years?

18              MR. GRUDBERG:   I would say about a decade, your Honor.

19              THE COURT:   Okay.    And is that the preferred way, so

20   to speak, for counsel and defendant to correspond?

21              MR. GRUDBERG:   I use it as a stopgap.      If there's

22   something serious to talk about, I get on the train, but it

23   does help for purposes of updates.

24              THE COURT:   Right.    Okay.   Of course, when you go

25   there person to person, that is privileged.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00759-RMB Document 113 Filed 02/26/20 Page 4 of 11       4
     K2BTMOOC

1              MR. GRUDBERG:    That is.

2              THE COURT:    Got it.

3              MR. GRUDBERG:    Thank you, Judge.

4              THE COURT:    So I have been following this.       I read the

5    forensic report, and I just wasn't clear where you all are at,

6    and I thought I would just ask for a status update.

7              MR. VAINBERG:    So your Honor, obviously we have

8    digested the forensic report which we got the morning of the

9    last conference.    It is in some way a report that sort of tugs

10   in two different directions.      We noticed from the government's

11   side there's a number of what I would call positive findings in

12   the report regarding Mr. Moore's cognitive abilities, his

13   abilities to understand what is going on.         It notes that his

14   sort of current delusions did not exist during the trial but

15   are newly developed, notes his abilities to express himself to

16   counsel and others, to understand the PSR process, to

17   understand his sentencing exposure, the guidelines.          It notes

18   that there are no indications of a prior history of mental

19   illness or these sort of delusions in his past.

20             And then it sort of describes his complaints of a

21   potential conspiracy to set him up and the sorts of letters

22   that your Honor and counsel have received from Mr. Moore, and

23   then sort of concludes as a bottom line, as a result of that,

24   he's not competent to proceed.       That finding is somewhat

25   curious because the order that your Honor signed, of course, on


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00759-RMB Document 113 Filed 02/26/20 Page 5 of 11        5
     K2BTMOOC

1    August 26 simply requested an examination as to whether he's

2    competent to proceed pro se towards sentencing.          It looks like

3    the psychologist sort of took the assignment in a different

4    fashion and issued an order that sort of talks about competency

5    writ large for these proceedings, but nonetheless, here we are.

6               What the government has been trying to understand with

7    the Bureau of Prisons is the process by which Mr. Moore can

8    receive treatment within the confines of a restoration order,

9    which is what Dr. Kissin recommends, or outside of it.              What we

10   understand BOP's position is is that now there is a finding by

11   a BOP psychologist that he's not competent, that the next

12   appropriate step should be the issuance of a 2241(d) order

13   which would begin the restoration process.

14              The way that process would work, according to who we

15   have talked to, is that Mr. Moore would be designated to one of

16   three facilities that deal with mental restoration of male

17   inmates.    So that would be FMC Butner in North Carolina, USMCFP

18   Springfield in Missouri, or FMC Fort Worth in Texas.          At any of

19   those intuitions the restoration team would include at least

20   one assigned social worker, a psychologist and a psychologist,

21   that team would monitor Mr. Moore's progress, adjust his

22   medication or treatment as necessary, and issue a final report

23   once he's restored to competency.       That team would be able to

24   consult with FMC Devins where he was evaluated, but they would

25   be making their own independent decisions as to his condition


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00759-RMB Document 113 Filed 02/26/20 Page 6 of 11   6
     K2BTMOOC

1    and his competence going forward.

2              We have also asked about the possibility of this Court

3    issuing a general order for Mr. Moore to receive treatment sort

4    of outside the confines of that process.        And that's really an

5    area where we're still trying to get some more information

6    whether that's feasible or not.       Our understanding is that the

7    BOP's sort of concerns with that kind of order is that although

8    there are psychiatrists at the MCC, for example, who are

9    forensic psychologists, they don't do restorations and they're

10   not in a position to opine on competency.         They could treat him

11   but wouldn't be able to sort of state as a legal matter he's

12   now competent.    And because there's a competency sort of

13   finding, there's a concern that they're not in a position to

14   treat him and sort of figure out the interplay between those

15   two issues.

16             And their other concern is because outside of the

17   restoration process there wouldn't be a mechanism to find that

18   he has been restored to competency.        There's also not an

19   ability for them to require Mr. Moore to take medication

20   outside of a 2241(d) order.      So that's why the BOP's suggestion

21   is that the Court issue a 2241(d) order.        Like I said, there's

22   a few more questions that we have, including the question of

23   whether your Honor would need to find in that order that

24   Mr. Moore is not competent or whether your Honor can sign a

25   2241 order requiring the restoration process to begin without


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00759-RMB Document 113 Filed 02/26/20 Page 7 of 11    7
     K2BTMOOC

1    making that finding based on the report.

2              THE COURT:    Just so the record is clear, you're

3    saying, particularly at page 10 of the January 6, 2019 report,

4    I mean there's certainly a lot more in here than I'm referring

5    to, but there is a section on page 10 that says:          However,

6    Mr. Moore's rational understanding of his legal situation

7    appears to be significantly undermined by his symptoms of his

8    mental illness.    It goes on to say there was no indication

9    Mr. Moore was experiencing disordered thinking about his

10   charges until the conclusion of his trial.         However, since his

11   conviction in June 2019, he has become convinced that a case

12   against him is in fact a manifestation of a plot to divert

13   blame from other parties for their illegal activities, and has

14   grown increasingly concerned he will be killed in an effort to

15   prevent him from divulging information about these individuals.

16   His paranoid concerns have spread to include his family members

17   as well as his attorney.      Mr. Moore's preoccupying paranoid

18   ideas have become increasingly encompassing, penetrating all

19   aspects of his daily functioning and driving his thinking

20   vis-a-vis the instant legal case against him.

21             That's essentially what you're referring to about the

22   finding in the report?

23             MR. VAINBERG:    Right.    That is the basis for finding

24   him not competent to proceed.

25             THE COURT:    Okay.   So where do you think this is


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00759-RMB Document 113 Filed 02/26/20 Page 8 of 11            8
     K2BTMOOC

1    heading, counsel, or how do we get there?         I assume you want

2    further discussion with Mr. Moore about the report and all

3    these various options.

4              MR. GRUDBERG:    Of course, and I will, your Honor.            I

5    guess in terms of Mr. Moore's reaction to the report and its

6    recommendations, for immediate purposes I would refer back to

7    what he told the Court the last time we were together.              I

8    believe he is open and desires to have the treatment that is

9    recommended.

10             With respect to the choice between particulars that

11   Mr. Vainberg has raised, I haven't had the opportunity to talk

12   with him about one means of an order versus another, but it is

13   my understanding that he's open to take medication.          Again,

14   without coming back to merits of the report of, all I would say

15   that without taking issue with the observation that Mr. Moore

16   is able to go back and forth about objective mechanics of the

17   next phase of the proceeding, it has been my experience -- and

18   your Honor has received the correspondence that detail it --

19   that when these moments emerge when Mr. Moore becomes more

20   agitated about his personal safety, it can be consuming.                So I

21   think we have a little bit of on or off situation that we're

22   confronting here, and hopefully, of course, treatment would

23   address that.

24             The other thing is I haven't had a chance to discuss

25   with him -- it sounds like from what BOP counsel is reporting,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00759-RMB Document 113 Filed 02/26/20 Page 9 of 11           9
     K2BTMOOC

1    that the official places at which teams exist to render this

2    treatment are all far from the courthouse.         I think bottom line

3    is he wants and needs that treatment, so wherever it is, it is,

4    but I would like to be able to get some information from BOP

5    staff as to how people in his setting are transported in an

6    ordinary non-medical setting.       That can be a long process

7    stopping at county courthouses -- excuse me, county jails along

8    the way, and I think that would be less than helpful for

9    somebody in his situation, but obviously we don't make those

10   rules.

11             THE COURT:    They don't have anything like that in Fort

12   Dix, for example, closer at hand?

13             MR. VAINBERG:    We're told that those are the only

14   three facilities that are currently doing restorations.

15             THE COURT:    Butner and what are the other two?

16             MR. VAINBERG:    It's Butner, North Carolina,

17   Springfield in Missouri, and Fort Worth in Texas.

18             THE COURT:    Okay.   Next steps, what do you think?         And

19   how much time before we take the next steps?

20             MR. VAINBERG:    Well, so from the government's side, we

21   need to iron out some of the logistics with the BOP about the

22   form of the order that we may recommend to your Honor.              And I

23   think from Mr. Grudberg's side he needs to speak with his

24   client and understand the logistics of the transport issues so

25   he could explain that.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00759-RMB Document 113 Filed 02/26/20 Page 10 of 11    10
     K2BTMOOC

1              THE COURT:    In developing that proposed order, you'll

2    meet and confer with defense counsel?

3              MR. VAINBERG:    Yes.   If I may have a moment to confer

4    with Mr. Grudberg on the timeline?

5              THE COURT:    Sure.   One small note, this report on page

6    one is I think it's a typo or mistake, it says January 6, 2019,

7    it's obviously I think 2020.      Right?

8              MR. VAINBERG:    Yes.

9              MR. GRUDBERG:    Right.

10             THE COURT:    So I will make that change on mine and for

11   the record.

12             Sorry, didn't mean to interrupt.       And I do have one

13   more question for defense counsel, but it can wait.

14             (Pause)

15             MR. VAINBERG:    We have just conferred, and we think

16   that we can be in a position to report back within

17   approximately a week.     So perhaps Thursday next week, if that

18   day works for the Court.

19             THE COURT:    You want Thursday next week, which is the

20   20th?

21             MR. GRUDBERG:    The 20th.

22             THE COURT:    How about 11:30 on that day?

23             MR. VAINBERG:    That works for the government.

24             THE COURT:    Okay.   So I wanted to ask:     Is there

25   family interaction with him?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:18-cr-00759-RMB Document 113 Filed 02/26/20 Page 11 of 11      11
     K2BTMOOC

1              MR. GRUDBERG:    Telephonic, your Honor.      I know there

2    is some reference in the substance of the report to his

3    children.   They all live in the United Kingdom, they're all in

4    Europe.   He has remarried, his wife is -- I don't believe she's

5    in this country.    She has family of her own in South America.

6    They're in frequent touch telephonically.

7              THE COURT:    There's nobody who is visiting him except

8    for yourself is what I'm trying to say.

9              MR. GRUDBERG:    That's correct.

10             THE COURT:    Okay.   Then I will see you on the 20th at

11   11:30.

12             MR. VAINBERG:    Thank you, your Honor.

13             MR. GRUDBERG:    Thank you.

14             THE COURT:    Thanks so much.

15             (Adjourned)

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
